Case 7:19-po-07955 Document1 Filed on 07/18/19 in TXSD Page 1of1

AO91 (Rev. 12/03) Criminal Complaint AUSA

UNITED STATES DISTRICT COURT

 

 

Southern District Of Texas McAllen Division

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs. ‘

Case Number: 7:19-po-07955
Oscar Josue FUNEZ-Cantillano

 

IAE
Honduras 2001
I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about July 14, 2019 in Starr County, in
the Southern District Of Texas defendant(s) did,

 

Being then and there an alien, did, knowingly and unlawfully enter the United States at a place other
than as designated by immigration officers;

 

in violation of Title 8 United States Code, Section(s) 1325(a)(1)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

_ Oscar Josue FUNEZ-Cantillano was encountered by Border Patrol Agents near Rio Grande City,
Texas on July 14, 2019. When questioned as to his citizenship, defendant stated that he was a citizen
and national of Honduras, who had entered the United States illegally on July 14, 2019 by rafting
across the Rio Grande River near the Rio Grande City, Texas Port of Entry.

I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS
COMPLAINT ARE TRUE AND CORRECT.

Continued on the attached sheet and made a part of this complaint: (J Yes [x] a,
p p oo

- . {S/ Pena, Julio D eder Patrol Agent
Signature of Complainant

Pena, Julio C. _ Border Patrol Agent

. . Printed Name of Complainant
Sworn to before me and signed in my presence,

July 18.2019 - ¢: 373 g.m. at McAllen, Texas ee

Date Cit /State Vig
\
Juan F Alanis Magistrate Judge CVS

Name of Judge Title of Judge “a Signature of Judge

 
